UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 17-6703


MICHAEL A. BREYAN,

              Petitioner - Appellant,

         v.

CYNTHIA RUTH; LT STORY; CAPTAIN AW BRADSHAW; AW KENNETH
SHARP; WARDEN GREGORY T KNOWLIN,

              Defendants - Appellees.



                                No. 17-6704


MICHAEL A. BREYAN,

              Plaintiff - Appellant,

         v.

LT EDDY ALL; LT HARRY; AW MAJOR BERRY; WARDEN L
CARTHEDGE; CAPTAIN,

              Defendants - Appellees.
                                     No. 17-6705


MICHAEL A. BREYAN,

                   Plaintiff - Appellant,

            v.

CHRISTOPHER POINDEXTER; WILLIAM CLINE; ANDREW ROCKEFELLA;
SHEIK JOHNSON; WARREN STREETY; SGT FLOYD; ROBERT VELEQUEZ;
AW KNOWLIN; WARDEN,

                    Defendants - Appellees.



                                     No. 17-6706


MICHAEL A. BREYAN,

                   Plaintiff - Appellant,

            v.

CLASSIFICATION, regarding jail credits,

                   Defendant - Appellee.



Appeals from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:17-cv-00110-BHH-MGB; 2:17-cv-
00111-BHH-MGB; 2:17-cv-00210-BHH-MGB; 2:17-cv-00664-BHH-MGB)


Submitted: October 17, 2017                               Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.

                                            2
Affirmed by unpublished per curiam opinion.


Michael Breyan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       In these consolidated appeals, Michael Breyan challenges the district court’s

orders dismissing his 42 U.S.C. § 1983 (2012) complaints without prejudice for failure to

comply with multiple court orders directing him to file his complaints on the proper

provided forms. See Fed. R. Civ. P. 41(b). Having determined that these orders are final

and appealable, see Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 624 (4th Cir.

2015), we affirm for the reasons stated by the district court. Breyan v. Ruth, No. 2:17-

cv-00110-BHH-MGB (D.S.C. Apr. 10, 2017); Breyan v. All; No. 2:17-cv-00111-BHH-

MGB (D.S.C. Apr. 10, 2017); Breyan v. Poindexter, No. 2:17-cv-00210-BHH-MGB

(D.S.C. Apr. 10, 2017); Breyan v. Classification, No. 2:17-cv-00664-BHH-MGB (D.S.C.

Apr. 13, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           4